DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/20/2021 has been entered.  Applicant has overcome each of the prior objections.

Allowable Subject Matter
Claims 1-20 are allowed.
As to Claim 1, the prior art of record teaches each of the limitation of Claim 1, but does not teach “the rigid connection portion is…spaced apart from the cover support portion”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Soo (KR20180039913).  However, Soo describes the rigid connection portion (231) as being in contact with the cover support portion (400).  Therefore, the rigid connection portion (231) is not spaced apart from the cover support portion (400).  It would not be obvious to one of ordinary skill in the art to modify Soo without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 1-4 depend on Claim 1, and are therefore also allowed.

As to Claim 5, the reasons for allowance are substantially the same as described in the 07/08/2021 Non-Final Rejection.
Claims 6-20 depend on Claim 5, and are therefore also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746